Title: To George Washington from Richard Cary, 27 October 1789
From: Cary, Richard
To: Washington, George


          Charlestown [Mass.]
          Honoured and much Esteemed Sir,Octor 27 1789
          I am prevented by the Weather (being Unwell) of Personally waiting on You, a Duty, I should have performed with great Pleasure.
          Its to be Regreted, Your Continuance among us, is so short.
          I look back with Gratitude, on Your Goodness, and Condescension, to me, when Your Family, was at Cambridge, and my Friend, the Late Mr Reed, was Your Secretary.
          I Request the Favour of Your Acceptance of the Inclosed, which perhaps may Afford some Satisfaction, on Reading, at Your Leisure.
          I add my best wishes, that You may be long Continued, [to] the care of a Gracious Providence, a Blessing to Mankind, and Enjoy every Felecity this, and a better World, can Afford.
          With Dutifull Regards to Your Good Lady, I Begg Leave to Subscribe, Honoured Sir, Your Obedient Humble Servant
          
            Richard Cary
          
        